As filed with the Securities and Exchange Commission on November 8, 2012 Registration No. 333-163491 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Citizens South Banking Corporation (Exact name of registrant as specified in its charter) Delaware 1043 East Morehead Street, Suite 201 Charlotte, NC 28204 54-2069979 (State or other jurisdiction of incorporation or organization) (Address of principal executive offices, including zip code) (I.R.S. Employer Identification No.) Citizens South Banking Corporation 2008 Equity Incentive Plan (Full title of the plans) James C. Cherry Chief Executive Officer Park Sterling Corporation 1043 East Morehead Street, Suite 201 Charlotte, NC28204 (704) 716-2134 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: P. Christian Scheurer, Esq. McGuireWoods LLP 201 North Tryon Street Charlotte, North Carolina 28202 Phone: (704) 343-2000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) EXPLANATORY NOTE This Post-Effective Amendment relates to the Registration Statement (No. 333-163491) on Form S-8 (the “Registration Statement”) of Citizens South Banking Corporation (the “Registrant”) registering shares of the Registrant’s common stock, par value $0.01 per share (“Common Stock”), issuable under the Citizens South Banking Corporation 2008 Equity Incentive Plan, filed with the Securities and Exchange Commission on December 4, 2009. On October 1, 2012, pursuant to an Agreement and Plan of Merger dated as of May 13, 2012 by and between the Registrant and Park Sterling Corporation (“Park Sterling”), the Registrant merged with and into Park Sterling, with Park Sterling being the surviving entity (the “Merger”). As a result of the Merger, the Registrant has terminated all offerings of Common Stock pursuant to the Registration Statement.In accordance with an undertaking made by the Registrant in the Registration Statement to remove from registration, by means of a post-effective amendment, any securities of the Registrant which remain unsold at the termination of the offerings subject to the Registration Statement, the Registrant hereby removes from registration the 336,202 shares of Common Stock registered under the Registration Statement that remain unissued or unobligated as of the effective time of the Merger. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this post-effective amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Charlotte, State of North Carolina, on this 8th day of November, 2012. CITIZENS SOUTH BANKING CORPORATION By: Park Sterling Corporation (successor to Citizens South Banking Corporation) By: /s/David L. Gaines David L. Gaines Chief Financial Officer
